DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 10/21/2021 and Applicant’s request for reconsideration of application 17/086194 filed 10/21/2021.
Claims 1, 2, 4, 6, 8, 10-13, 15, 17, 18, and 20 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 07/20/2021 has been received, considered as indicated, and placed on record in the file.

Claim Objections
The claims are objected to because of the following minor informalities: 
Claim 1 is missing a “.” at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy . 
Applicant claims 1, 12, and 20 recites the limit (or an equivalent) "calibrating, by a computing device associated with one trading center of a plurality of trading centers, a clock of the one trading center with clocks of other ones of the plurality of trading centers”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to use to calibrate by one trading center of a plurality of trading centers, a clock of the one trading center with clocks of other ones of the plurality of trading centers. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently identify how the inventor intended this function to be performed or the result is achieved. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See MPEP § 2161. As such, claims 1, 12, and 20 and any claims which depend therefrom fail to comply with the written description requirement.
Claims 1, 2, 12, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1, 2, 12, 13, and 20. Applicant amended claims 1 and 11 recite the limit (or an equivalent) "measuring, by the computer device associated with the one trading center, a first period of time after the time instant of pushing the transaction quote information according according to the calibrated clock of the one trading center, recording, by the computer device associated with the one trading center, a time instant of pushing the transaction quote information; determining, by the computing device associated with the one trading center, a propagation delay of the received trade order according to the calibrated clock of the one trading center, wherein the propagation delay represents a propagation time of the trade order being transmitted from the user terminal to the one trading center that the user terminal is in communication with; according to the calibrated clock of the one trading center, recording, by the computing device associated with the one trading center, a transmission time instant of transmitting the received trade order to the computing devices associated with the other ones of the plurality of trading centers in the blockchain;	according to the calibrated clock of the one trading center, measuring, by the computing device associated with the one trading center, a second period of time after the transmission time instant of transmitting the received trade order, wherein the second period of time is longer than the first period of time;receiving, by the computing device associated with the one trading center within the second period of time, a plurality of trade orders and propagation delays of the trade orders from the computing devices associated with the other ones of the plurality of trading centers submitted by user terminals that are in communication with the other ones of the plurality of trading centers, wherein the synchronized as a result of the calibrating the clock of the one trading center with the clocks of the other ones of the plurality of trading centers” introduce new matter since none of the functional language in the cited claim limits are disclosed as being performed “according to the calibrated clock”.
The specification [0040] appears to draw a distinction between calibration and synchronization with respect to clocks. The specification does not describe how the calibration is performed (see - 35 USC § 112(a) possession rejection above). The synchronization of trading centers clocks is performed based on a simple comparison of clocks at various trading centers. The specification written based on the synchronization of trading centers clocks, not the calibration of trading centers clocks. As such, the amended claims 1, 2, 12, 13, and 20 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 4, 6, 8, 10-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “calibrating, by one trading center of a plurality of trading centers, a clock of the one trading center with clocks of other ones of the plurality of trading centers; 
	pushing, by the one trading center, transaction quote information to a user; 
	according to the calibrated clock of the one trading center, recording, by the one trading center, a time instant of pushing the transaction quote information; 
	measuring, by the one trading center, a first period of time after the time instant of pushing the transaction quote information according to the calibrated clock of  the one trading center; 

	determining, by the one trading center, a propagation delay of the received trade order according to the calibrated clock of the one trading center, wherein the propagation delay represents a propagation time of the trade order being transmitted from the user terminal to the one trading center that the user terminal  is in communication with; 
	transmitting, by the one trading center, the received trade order and the propagation delay of the trade order to other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, recording, by the one trading center, a transmission time instant of transmitting the received trade order to the other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, measuring, by the one trading center, a second period of time after the transmission time instant of transmitting the received trade order, wherein the second period of time is longer than the first period of time; 
	receiving, by the one trading center within the second period of time, a plurality of trade orders and propagation delays of the trade orders from the other ones of the plurality of trading centers submitted by user that are in communication with 
	performing, by the one trading center, an order matching process on the received trade orders based on information of the trade orders and the propagation delays of the trade orders to generate an order book, wherein the trade orders include buy orders and sell orders, and the order matching process comprises: 
	matching each of the sell orders to one of the buy orders with a buy price higher than or equal to the sell order and with a shortest propagation delay to generate a match order for the order book; 
	transmitting, by the one trading center, the generated order book to the other ones of the plurality of trading centers in the blockchain; 
	receiving, by the one trading center, a plurality of order books from the other ones of the plurality of trading centers that are generated through performing  order matching processes on the corresponding received trade orders, wherein each of the order books comprises a matched order generated by the matching process on corresponding trade orders; 
	performing, by the plurality of trading centers, a consensus process, wherein the consensus process comprises: 
	comparing, by each of the plurality of trading centers, the order book generated by the order books received from the with remaining ones of the plurality of trading centers to determine a number of identical order books out of the order books generated by the plurality of trading centers, determining, by each of the 
	based on the consensus order book, executing, by the one trading center, one or more trade orders in the consensus order book”. 

Claim 12 comprises inter alia the functions or steps of “a plurality of trading centers, one of the trading center is configured to perform operations comprising calibrating a clock of the one trading center with clocks of other ones of the plurality of trading centers; 
pushing transaction quote information to a user; 
	according to the calibrated clock of the one trading center, recording a time instant of pushing the transaction quote information; 
	measuring a first predetermined period of time after the time instant of pushing the transaction quote information according to the calibrated clock of the one trading center; 
	receiving a trade order from the user terminal in communication with the one trading center within the first predetermined period of time after the time instant of pushing the transaction quote information, wherein the plurality of trading 
	determining a propagation delay of the received trade order according to the calibrated clock of the one trading center, wherein the propagation delay represents a propagation time of the trade order being transmitted from the user terminal to the one trading center that the user terminal is in communication with; 
	transmitting the received trade order and the propagation delay of the trade order to computing devices associated with other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, recording a transmission time instant of transmitting the received trade order to the  computing devices associated with the other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, measuring, by the one trading center, a second predetermined period of time after the transmission time instant of transmitting the received trade order, wherein the second predetermined period of time is longer than the first predetermined period of time; 
	receiving, within the second predetermined period of time, a plurality of trade orders and propagation delays of the trade orders from the other ones of the plurality of trading centers submitted by user that are in communication with the other ones of the plurality of trading centers, wherein the propagation delays of the trade orders are based on the clocks of the other ones of the plurality of trading centers that the clock of the one trading center calibrated with; 

	matching each of the sell orders to one of the buy orders with a buy price higher than or equal to the sell order and with a shortest propagation delay to generate a match order for the order book; 
	transmitting the generated order book to the other ones of the plurality of trading centers in the blockchain; and 
	receiving a plurality of order books from the other ones of the plurality of trading centers that are generated through performing order matching processes on the  corresponding received trade orders, wherein each of the order books comprises  a matched order generated by the matching process on corresponding trade orders; 
	wherein the plurality of trading centers are configured to perform operations comprising: 
	performing a consensus process, wherein the consensus process comprises: 
	comparing, by the plurality of trading centers, the order book generated with  order books received from the remaining ones of the plurality of trading centers  to determine a number of identical order books out of the order books generated  by the plurality of trading centers, determining, by each of the plurality of trading centers, a ratio of the number of identical order books to the total number of the  plurality of trading centers in the distributed exchange, determining, by each of  
	based on the consensus order book, executing, by the one trading center, one or more trade orders in the consensus order book”.

Claim 20 comprises inter alia the functions or steps of “calibrating a clock of the one trading center with clocks of other ones of the plurality of trading centers; 
pushing transaction quote information to a user; 
	according to the calibrated clock of the one trading center, recording a time instant of pushing the transaction quote information; 
	measuring a first predetermined period of time after the time instant of pushing the transaction quote information according to the calibrated clock of the one trading center; 
	receiving a trade order from the user in communication with the one trading center within the first predetermined period of time after the time instant of pushing the transaction quote information, wherein the plurality of trading centers are deployed in a distributed manner in a distributed exchange set up based on a decentralized blockchain; 
	calculating a propagation delay of the received trade order according to the calibrated clock of the one trading center, wherein the propagation delay 
	transmitting the received trade order and the propagation delay of the trade order to other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, recording a transmission time instant of transmitting the received trade order to the other ones of the plurality of trading centers in the blockchain; 
	according to the calibrated clock of the one trading center, measuring, by the one trading center, a second predetermined period of time after the  transmission time instant of transmitting the received trade order, wherein the second predetermined period of time is longer than the first predetermined period of time; 
	receiving, within the second predetermined period of time, a plurality of trade orders and propagation delays of the trade orders from the other ones of the plurality of trading centers submitted by user terminals that are in communication with the other ones of the plurality of trading centers, wherein the propagation delays of the trade orders are based on the clocks of the other ones of the plurality of trading centers that the clock of the one trading center calibrated with; 
	performing an order matching process on the received trade orders based on information of the trade orders and the propagation delays of the trade orders to generate an order books wherein the trade orders include buy orders and sell orders, and the order matching process comprises: 

	transmitting the generated order book to the other ones of the plurality of trading centers in the blockchain; and 
	receiving a plurality of order books from the other ones of the plurality of trading  centers that are generated through performing order matching processes on the  corresponding received trade orders, wherein each of the order books comprises a matched order generated by the matching process on corresponding trade orders; 
performing a consensus process, wherein the consensus process comprises: 
	comparing by each of the plurality of trading centers, the order book generated by the each of the received order books from the other ones of the plurality of trading centers to determine a number of identical order books out of the order books generated by the plurality of trading centers, determining by each of the plurality of trading centers, a ratio of the number of identical order books to the total number of the plurality of trading centers in the distributed exchange, determining by each of the plurality of trading centers, whether the ratio reaches a predetermined threshold, and in response to the ratio reaching the predetermined threshold, identifying by each of the plurality of trading centers, the identical order books as a consensus order book for which consensus has been reached; and 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Financial trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 


Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [62] “In this situation, when pushing the transaction quote information at the time instant TO to the accessed user terminals, each trading center may record a local timestamp as a time instant of pushing the transaction quote information; when receiving trade order submitted by user terminal, each trading center may record a local timestamp of receiving the trade order as a time instant of receiving the trade order. After that, for each received trade order, each trading center may derive a propagation time for the trade order transmitted from the user terminal to the trading center by subtracting the recorded time instant of pushing the transaction quote information from the recorded time instant of receiving the trade order” [0081-0082] “[81]    Any consensus algorithm adopted any consensus algorithm widely used in the field of consortium blockchains, such as pbft, raft, etc., may be used herein. Alternatively, the consensus algorithm may also be a customized one employed by the operating entity of the consortium blockchain according to its own business scenarios and needs.” [0089]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2, 4, 6, 8, 10, 13, 15, 17, and 18, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to 35 USC § 101 have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The amended claims involving calibration are described and claimed at a high level of generality. Bitcoin uses network time protocol to synchronize clocks in the network. As a result, nanosecond-level clock synchronization is rarely used and, instead, algorithms that achieve millisecond-level accuracy without requiring specialized equipment throughout the network have become the norm (e.g., Network Time Protocol (NTP)). (see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the Conclusion section). The claims merely claim the underlying environment upon which bitcoin operates. Further, the specification is void of any description of how the calibration is performed and, instead, merely states the functional objectives of calibrating.
Regarding arguments directed toward prong one, financial trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Regarding arguments directed toward prong two, The underlying technology (computer, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (PGPub No. 20180067864) teaches [0019] The writers 130.1-130.N may be coupled to the gateway 120. In response to incoming messages from the applications 110.1-110.M, the writers 130.1-130.N may create outgoing messages relating to events. The writers 130.1-130.N may be globally time synchronized with each other. Hence, the writers 130.1-130.N may sequence the outgoing messages. The writers 130.1-130.N may timestamp the outgoing 
[0034] … The clock 220.2 may be provided as a high-precision clock used to create the timestamp for outgoing messages from the writer 130. The clock 220.2 may be globally synchronized with clocks of other writers. In one embodiment, the clocks of the writers may be synchronized using the Network Time Protocol (NTP).
Anstey (PGPub No. 20200111066) teaches [0039] The precision of clock synchronization that is needed between listener nodes in any given embodiment may depend on various factors, such as the speed at which cryptocurrency transactions are broadcast by the operative cryptocurrency technology. In one example embodiment using Bitcoin, the system clocks at different listener nodes are synchronized to within 1 millisecond of one another or better. Depending upon the required degree of synchronization precision, different clock-synching technologies may be suitable for synchronization purposes, such as the Network Time Protocol (NTP) daemon, which is described at doc.ntp.org, or Chrony, which is described at chrony.tuxfamily.org.
Peffers (PGPub No. 20190026146) teaches [0081] Timestamps are an important aspect of certain distributed systems, including blockchains, however an accurate and precise source of time may not be available in a typical computing environment. The Network Time Protocol may provide 
Geng (U.S. Patent No. 10917229) teaches “As a result, nanosecond-level clock synchronization is rarely used and, instead, algorithms that achieve millisecond-level accuracy without requiring specialized equipment throughout the network have become the norm (e.g., Network Time Protocol (NTP)). The world has simply come to accept and tolerate the lack of fairness inherent in the technical limitations of those millisecond-level synchronization solutions”.
Kasper (U.S. Patent No. 9875510) teaches Forks in a block chain can happen for a few reasons. These include network delays in propagating a block, software bugs, and importantly intentional attempts to manipulate the consensus ledger. Network propagation related forks are common for consensus mechanisms that involve randomized methods of block production. This includes both PoW consensus and PoS consensus mechanisms that rely on finding a valid hash that meets the difficulty threshold for a block solution. It cannot be predicted when a valid solution will 
Yang (U.S. Patent No. 10680833) teaches A user of a timestamp obtains a timestamp from a local clock and cryptographically binds it to a message. Upon receiving the timestamped message, a second party obtains the time from its own clock and subtracts the timestamp received. The message is valid if the timestamp difference is in an acceptable security window. The security of timestamp-based verification relies on use of a common time reference; this requires that the sender's clock and the recipient's clock be at least loosely synchronized.
Peffers (U.S. Patent No. 10761877) teaches Timestamps are an important aspect of certain distributed systems, including blockchains, however an accurate and precise source of time may not be available in a typical computing environment. The Network Time Protocol may provide synchronized time, but is subject to precision and accuracy limitations that reduce its usefulness across many peers. Distributed synchronized time derives a highly accurate time along with error bounds from a combination of 
Stöcker (PGPub No. 20190089716) teaches [Abstract] The invention relates to a peer-to-peer network having at least one first node with a first clock module and part of a peer-to-peer application. Also included is at least one second node with a second clock module and part of the peer-to-peer application. At least one communication connection between the first node and the second node is establishable. The first node comprises at least one first synchronization clock module. The second node comprises at least one second synchronization clock module. At least the first synchronization clock module is configured to transmit at least one first synchronization clock message to the second synchronization clock module via the communication connection, the second synchronization clock module is configured to synchronize the clock signal of the second clock module to the clock signal of the first clock module based on synchronization information included in the first synchronization clock message.
[0073] In a particularly preferred embodiment of the present peer-to-peer network, the peer-to-peer application can be a block chain or decentral ledger comprising at least two blocks coupled to each other (e.g. Ethereum Block .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/20/2022